                                          Case 4:20-cv-02721-PJH Document 46 Filed 09/29/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                        Case No. 20-cv-02721-PJH
                                  8                     Plaintiff,

                                  9             v.                                      ORDER SETTING BRIEFING
                                                                                        SCHEDULE
                                  10     CITY OF WALNUT CREEK, et al.,
                                                                                        Re: Dkt. No. 34
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendants’ motion to dismiss. Dkt. 34. While the motion was

                                  15   pending, plaintiff filed an appeal, which has since been dismissed for lack of jurisdiction.

                                  16   Dkt. 44. Accordingly, the court SETS the following briefing schedule. Plaintiff shall file an

                                  17   opposition or statement of non-opposition on or before October 13, 2020 and defendants

                                  18   shall file a reply, if any, on or before October 20, 2020. The matter will then be decided

                                  19   on the papers.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 29, 2020

                                  22                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  23                                                United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
